 

Exhibit 10.1

 

EMPLOYMENT AGREEMENT

 

This EMPLOYMENT AGREEMENT (this “Agreement”), dated as of November 13, 2020, is
between Document Security Systems, Inc., a New York corporation (the “Company”),
and Frank D. Heuszel, a resident of the State of Texas, having a mailing address
of 20611 Prince Creek Dr., Katy, Texas 77450 (“Executive”).

 

WHEREAS, the Company desires to retain the services of Executive to serve as its
chief executive officer (the “CEO”);

 

WHEREAS, the Executive is willing to serve the Company upon the terms, and
subject to the conditions in the Agreement;

 

WHEREAS, the Executive and the Company entered into an employment agreement (the
“Original Agreement”) regarding the Executive’s employment with the Company on
August 27, 2019 and the Original Agreement expired on July 15, 2020;

 

WHEREAS, the Executive and Company intend to document and memorialize the new
terms and conditions of the Executive’s employment with the Company in this
agreement;

 

NOW, THEREFORE, in consideration of the premises stated above and the mutual
covenants contained in this agreement, the parties hereby agree as follows:

 

1. Employment; Termination of Employment.         a) Nothing contained herein
shall be deemed to limit, revise or otherwise modify the commencement of the
dates and timing set forth in the Original Agreement and its amendment for
purposes of the vesting of any equity and/or benefits as contemplated herein.
The terms of the Original Agreement shall extend to December 31, 2020 pursuant
to the amendment to the Original Agreement.         b) Company shall employ
Executive as the chief executive officer or CEO, and as such, he will report to
the Company’s Board of Directors and Mr. Heng Fai Ambrose Chan, the chairman of
the Board of Directors. Executive shall have such duties and responsibilities as
are customarily associated with such position and assigned to him by the Board
of Directors. Executive shall at all times report to and be managed under the
Board of Directors and have the authority as delegated to him by the Board of
Directors, which authority shall be sufficient to perform his duties hereunder.
The Executive shall be a full-time employee and shall devote his best efforts to
the foregoing. This Agreement shall commence on January 1, 2021 (the “Effective
Date”) and shall expire on December 31, 2023. The term that Executive is
employed by the Company is referred to herein as the “Employment Term.” From
December 31, 2023, the Employment Term shall automatically extend on a monthly
basis unless the Executive’s employment with the Company is otherwise terminated
or amended.

 

 

 

 

  c) If the Company terminates this Agreement without “Cause” as defined below
in Section 8 or Executive terminates this Agreement without “Good Reason” as
defined below, the terminating party shall give the other party at least ninety
(90) days of advance notice. If the Company terminates this employment
arrangement as set forth in the Agreement with “Cause,” no advance notice of
termination shall be required.           Upon termination of this Agreement,
Executive shall be entitled to the following, provided that Executive signs and
delivers a General Release with the terms set forth in the form annexed hereto
as Exhibit A, i) the prorated salary until the date of termination, ii) any
accrued benefits until termination under the employee benefit plan as described
in Section 4(c), and iii) reimbursement of expenses incurred prior to the
termination as set forth in Section 4(b). Upon termination of this Agreement,
Executive shall not be entitled to receive payments in any kind for the accrued
but unused vacation time and any stock bonus as set forth in Section 3 for the
year, during which the termination occurs, and the years thereafter.         d)
Notwithstanding the foregoing, nothing herein shall be construed as a promise,
an agreement by or obligation of the Company to continue to employ Executive at
any time.         e) The Executive shall devote his full business time, labor,
skill and energy to the business and affairs of the Company and to performing
his duties and responsibilities to the Company. The Executive shall perform his
duties and responsibilities to the Company diligently, competently, faithfully,
and to the best of his ability. For the purposes hereof, Executive understands
and agrees that travel, including international travel, will comprise a material
component of the Executive’s duties. The Executive shall perform his duties at
the Company’s principal business office or such other location as may be
approved and requested by the Board of Directors. Notwithstanding the foregoing,
the Board of Directors acknowledges and allows Executive to continue practicing
law in the jurisdictions where he is licensed primarily for pro bono purposes so
long as Executive’s legal practice does not adversely affect his time, efforts
and attention to the Company’s business and affairs and neither creates any
conflicts of interest with respect to the Company.         f) The Company shall
indemnify and hold harmless the Executive to the maximum extent permissible
under the Company’s bylaws, as amended and restated from time to time, the laws
of the State of New York and the laws of the State of Texas for any liabilities
based on any transactions or events occurring in the course of the Company’s
business and within the scope of the Executive’s duties and shall provide
Directors & Officers Insurance covering the Executive with respect to all such
liabilities or claims.

 

2

 

 

2. Compensation: Base Salary.

 

As compensation for his services, the Company shall pay the Executive a salary
in the gross amount of two hundred and sixty thousand dollars ($260,000) less
deductions applicable to salaries and wages. The Company will pay the
Executive’s salary by check or authorized electronic bank deposit in 24 equal
semi-monthly installments each year, unless more frequent installments are
required by applicable law, in which case installments will be paid more
frequently. All payments made under this Agreement shall be made subject to
applicable tax withholdings and other withholdings required by applicable law.

 

3. Stock Bonus.           a) In addition to his base salary, the Executive is
eligible for the Company’s performance stock bonus plan under The Document
Security Systems, Inc. 2020 Employee, Director and Consultant Equity Incentive
Plan (the “2020 Plan”) and Executive’s annual stock bonus (“Stock Bonus”) is
subject to the cap of his annual salary as set forth in Section 2. The shares of
Stock Bonus to be granted to Executive shall be administered and issued pursuant
to the terms and conditions of the 2020 Plan and in reliance on the registration
statement on Form S-8 (file number 333-235745) dated December 30, 2019 and will
be free trading if such shares of Stock Bonus meet all of the requirements of
the applicable securities laws, including the Securities Exchange Act of 1934,
as amended.           b) The Stock Bonus shall be calculated based on the data
in the Company’s audited annual financial statements and the value of the Stock
Bonus (the “Stock Bonus Value”) shall be the sum of:             i) 1% of Gross
Revenue Growth during a certain fiscal year, except that such Gross Revenue
Growth shall be deemed zero for the purposes of this calculation if the Gross
Revenue Growth rate is less than 10%; and             ii) 3% of Net Profit
Growth during the same fiscal year, except that such Net Profit Growth shall be
deemed zero for the purposes of this calculation if the Net Profit Growth rate
is less than 10%.

 

The calculation, administration and payment of the Stock Bonus will be
determined and paid annually and shall be payable within forty-five (45) days
after the audited annual financial statements become available.

 

  c) The Stock Bonus Value shall be priced at the volume weighted average price
(the “VWAP”) of the Company’s common stock for a period of ten (10) trading days
immediately preceding the issuance of the Stock Bonus. The VWAP of the Company’s
common stock shall refer to the price reported by the principal trading market
where the Company’s common stock is then traded, or another reliable source as
the Company and Executive mutually agree, such as Bloomberg L.P.         d)
Definitions.           (a) Gross Revenue Growth shall mean the increase or
decrease in the actual sales revenue of the Company on a consolidated basis,
year over year, (in accordance with generally accepted accounting principles, or
GAAP) for the three fiscal years ending December 31, 2021, December 31, 2022 and
December 31, 2023.

 

3

 

 

For clarification purposes and for example only,

If the gross revenues of the Company is as follows:

Period 1: January 1, 2020 through December 31, 2020 = $30,000,000

Period 2: January 1, 2021 through December 31, 2021 = $40,000,000

Calculation would be:

● (Period 2 minus Period 1) x 1%, or ($40,000,000 - $30,000,000) x.01 =
$100,000.

Therefore, Stock Bonus Value for the year of 2021 associated with Gross Revenue
Growth = $100,000.

 

However, if the gross revenues of the Company is as follows:

Period 1: January 1, 2020 through December 31, 2020 = $30,000,000

Period 2: January 1, 2021 through December 31, 2021 = $32,000,000

The Gross Revenue Growth rate would be (Period 2 minus Period 1)/ Period 1=
6.67%

Because in this example the Gross Revenue Growth rate (6.67%) was less than 10%,
Stock Bonus Value for the year of 2021 associated with Gross Revenue Growth
would be zero (0).

 

(b) Net Profit Growth shall mean the change in Net Income before income taxes
(plus intangible asset amortization) of the Company on a consolidated basis,
year over year, (in accordance with generally accepted accounting principles, or
GAAP) for the three fiscal years ending December 31, 2021, December 31, 2022 and
December 31, 2023.

 

For clarification purposes and for example only,

If the Net Income of the Company is as follows:

Period 1: January 1, 2020 through December 31, 2020 = $2,000,000

Period 2: January 1, 2021 through December 31, 2021 = $3,000,000

Calculation would be:

● (Period 2 minus Period 1) x 3%, or ($3,000,000 - $2,000,000) x.03 = $30,000.

Therefore, Stock Bonus Value for the year of 2021 associated with Net Profit
Growth = $30,000.

 

However, if the Net Income of the Company is as follows:

Period 1: January 1, 2020 through December 31, 2020 = $2,000,000

Period 2: January 1, 2021 through December 31, 2021 = $2,100,000

The Net Profit Growth rate would be (Period 2 minus Period 1)/ Period 1=5 %

Because in this example the Net Profit Growth rate (5%) was less than 10%, Stock
Bonus Value for the year of 2021 associated with Net Profit Growth would be zero
(0).

 

  e) All grants of equity contemplated herein, including, but not limited to,
any grant of equity in lieu of cash owed or Stock Bonus, shall be made subject
to applicable tax withholdings and other withholdings required by applicable
law; provided, however, that the Company may make or withhold any such tax
payments on behalf of the Executive. The Executive is responsible for his
individual tax liabilities.

 

4

 

 

  f) The Executive shall have the election right to have the Stock Bonus to be
paid to him in cash, the Company’s common stock or a combination of both,
subject to the conditions below in this Section 3 (f). Within fourteen (14) days
from when the Company notifies the Executive of his Stock Bonus Value for a
certain year, the Executive may inform the Company’s chief financial officer or
the proper officer in writing about the percentage or amount of cash (the “Stock
Bonus Cash Election”) he chooses to receive with respect to his Stock Bonus of
that year. If the Executive fails to inform the Company of his Stock Bonus Cash
Election in the manner set forth herein, the Company shall pay all the Stock
Bonus in the Company’s common stock to Executive, calculated based on the method
described above in Section 3.

 

4. Benefits.         a) Vacation Time. The Executive shall be entitled to four
(4) weeks paid vacation time per annum; provided, however, Executive shall not
be able to take vacation time at any time that would materially interfere with
the business or operations of the Company and unused vacation time during a year
may not be rolled over into the next year or paid in cash or any other kind and
therefore shall be forfeited without any compensation. Other terms of the
Executive’s vacation shall be subject to the Company’s vacation policy, which
may be amended from time to time.         b) Reimbursement for Expenses. The
Company shall promptly reimburse the Executive for all reasonable and necessary
business expenses incurred by the Executive in accordance with his duties and
responsibilities hereunder, including, without limitation, cell phone, internet
and data usage, facsimile, home and office internet, travel, car allowance,
lodging, mileage, business-related entertainment, and other customary charges
incurred by Executive on behalf of the Company in the performance of his duties
hereunder, upon the presentation by the Executive of appropriate evidence and
documentation of the incurrence thereof in accordance with the Company’s
policies from time to time in effect.         c) Benefits. During the Employment
Term, the Executive shall be entitled to participate in all employee benefit
plans, practices and programs maintained by the Company, as in effect from time
to time (collectively, “Employee Benefit Plans”), on a basis which is no less
favorable than is provided to other similarly situated executives of the
Company, to the extent consistent with applicable law and the terms of the
applicable Employee Benefit Plans. The Employee Benefit Plans include without
limitation the Company’s healthcare coverage and 401(k) plan. The Company
reserves the right to amend or cancel any Employee Benefit Plans at any time in
its sole discretion, subject to the terms of such Employee Benefit Plan and
applicable law.         d) Reserved.

 

5

 

 

5. Restrictions Respecting Confidential Information, Non-Competition, etc.      
  a) Acknowledgment of Executive. The Executive acknowledges and agrees that by
virtue of the Executive’s position and involvement with the business and affairs
of the Company, the Executive will develop substantial expertise and knowledge
with respect to all aspects of the business, affairs and operations of the
Company and will have access to all significant aspects of the business and
operations of the Company and to confidential and proprietary information of the
Company. As such, the Executive acknowledges and agrees that the Company would
be damaged if the Executive were to breach or threaten to breach any of the
provisions of this Section 5 or if the Executive were to disclose or make
unauthorized use of confidential and proprietary information of the Company or
otherwise engage in the activities prohibited by this Section 5. Accordingly,
the Executive expressly acknowledges and agrees that the Executive is knowingly
and voluntarily entering into this Agreement, and that the terms, provisions and
conditions of this Section 5 are fair and reasonable and necessary to adequately
protect the Company and its business.         b) Reserved.         c)
Non-Compete. During the Employment Term and for six (6) months after the
Executive ceases to be employed by the Company for any reason, Executive shall
not, directly or indirectly in the regions where the Company conducts its
business: (i) manage, operate or control, or participate in the ownership,
management, operation or control of, or otherwise become interested in (whether
as an owner, stockholder, member, partner, lender, consultant, executive,
officer, director, agent supplier, distributor or otherwise) any business
offering products or services that are directly competitive with the products or
services offered by the Company or any of its subsidiaries or affiliates during
the last six (6) months of Executive’s employment with the Company (or, if
employed for less than six months, at any time during Executive’s employment
with the Company); or (ii) induce or influence any person that has a business
relationship with the Company or any of its subsidiaries or affiliates with whom
the Executive had material contact during the last six (6) months of the
Executive’s employment with the Company (or, if employed for less than six
months, at any time during Executive’s employment with the Company) to
discontinue or reduce the extent of such relationship. For purposes of this
Agreement, the Executive shall be deemed to be directly or indirectly interested
in a business if he is engaged in that business as a stockholder, director,
officer, executive, agent, member, partner, individual proprietor, consultant,
advisor or otherwise, but not if Executive’s interest is limited solely to the
ownership of not more than 1% of the securities of any class of equity
securities of a corporation or other entity whose shares are listed or admitted
to trade on a national securities exchange or are quoted on the Over the Counter
Bulletin Board or similar public trading system.

 

6

 

 

  d) No Solicitation. During the Employment Term and for twelve (12) months
after Executive ceases to be employed by the Company for any reason, Executive
shall not, directly or indirectly, solicit to employ, or employ for himself or
others, any employee of the Company, or any subsidiary or affiliate of the
Company, who was an officer, director or employee of, or consultant or advisor
to, the Company, or any subsidiary or affiliate of the Company, as of the date
of the termination of Executive’s employment with the Company or during the
preceding six (6) month period, or solicit any such person to leave such
person’s position or join the employ of, or act in a similar capacity with,
another, then or at a later time. During the Employment Term and for twelve (12)
months after Executive ceases to be employed by the Company for any reason,
Executive shall not solicit or take away business opportunities or clients of
the Company or any subsidiary or affiliate of the Company, without the Company’s
prior written permission.         e) No Limitation. The parties agree that
nothing in this Agreement shall be construed to limit or negate the common law
of torts, confidentiality, trade secrets, fiduciary duty and obligations where
such laws provide the Company with any broader, further or other remedy or
protection than those provided herein.         f) Interpretation of
Restrictions. The Executive acknowledges that the type and periods of
restriction imposed by this Section 5 are fair and reasonable and are reasonably
required for the protection of the legitimate interests of the Company and the
goodwill associated with the business of the Company; and that the time, scope,
geographic area and other provisions of this Agreement have been specifically
negotiated by sophisticated commercial parties and are given as an integral part
of the transactions contemplated hereby. If any of the covenants in this Section
5, or any part hereof, is hereafter construed to be invalid or unenforceable,
the same shall not affect the remainder of the covenant or covenants herein,
which shall be given full effect, without regard to the invalid portions. In the
event that any covenant contained in this Agreement shall be determined to be
unenforceable by reason of its extending for too great a period of time or over
too great a geographical area or by reason of its being too extensive in any
other respect, it shall be interpreted to extend only over the maximum period of
time for which it may be enforceable and/or over the maximum geographical area
as to which it may be enforceable and/or to the maximum extent in all other
respects as to which it may be enforceable, all as determined by such court in
such action.         g) Severability of Covenants. Executive acknowledges and
agrees that the provisions of this Section 5 are reasonable and valid in all
respects. If any tribunal of the proper jurisdiction determines that any of the
provisions of this Section 5, or any part thereof, is invalid or unenforceable
because of the duration or scope of such provision, such tribunal shall modify
any such unenforceable provision as it deems warranted to carry out the intent
and agreement of the Parties as embodied herein to the maximum extent permitted
by law; and/or if any particular provision herein shall be adjudicated to be
prohibited, invalid or unenforceable, such that it cannot be amended to be
enforceable, then such provision shall be deemed null and void, but shall not
invalidate or render unenforceable any other provision contained within this
Agreement, and the remainder of this Agreement shall be deemed and remain fully
valid and enforceable.

 

7

 

 

6. Binding Effect. All of the terms and conditions of this Agreement shall be
binding upon and inure to the benefit of the Executive and Company and any
successor-in-interest to any of them.       7. Arbitration.         a) Any
dispute involving Executive’s employment with Company, any of the terms or
conditions of Executive’s employment with Company, or the interpretation or
application of this Agreement shall be resolved by final and binding arbitration
before one arbitrator designated by the American Arbitration Association,
pursuant to the then prevailing rules of the AAA for the resolution of
employment disputes, in New York, New York, whose decision shall be final and
binding and subject to confirmation in a court of competent jurisdiction in
which the prevailing party may be awarded reimbursement of the arbitration
filing fees and fees of the arbitrator. The proceedings shall be conducted in
English. Any evidence shall be translated into English at the expense of the
party offering the evidence and the costs of translation shall be recoverable as
a cost by a prevailing party. The arbitrator shall have authority to grant
injunctive relief, including a temporary restraining order or preliminary
injunction, to the extent permitted by the AAA rules.         b) The parties
agree that legal process for purposes of arbitration or any legal proceedings
may be served upon any party, anywhere in world, by means of: (a) U.S. First
Class Mail or its equivalent; or (b) courier, such as Federal Express, or (c)
electronic mail; or (d) any means provided for under AAA rules.         c) The
Executive cannot participate in a representative capacity or as a member of any
class of claims pertaining to any claim subject to the arbitration provision in
this Agreement. There is no right or authority for any claims subject to this
arbitration policy to be arbitrated on a class or collective action basis or on
any basis involving claims brought in a purported representative capacity on
behalf of any other person or group of people similarly situated. Such claims
are prohibited. Furthermore, claims brought by or against either the Executive
or the Company may not be joined or consolidated in the arbitration with claims
brought by or against any other person or entity unless otherwise agreed to in
writing by all parties involved.       8. Definitions of “Cause” and “Good
Reason.”         a) Definition of “Cause.” For purposes of this Agreement, the
term “Cause” shall mean any of the following: (i) the repeated and demonstrated
material failure of the Executive to substantially carry out the reasonable
instructions of the Board of Directors, provided such instructions reasonably
relate to and are not inconsistent with Executive’s management position and
standing, which such conduct is not cured within fifteen (15) days after receipt
of written notice thereof by Executive from the Company; (ii) the material
breach by Executive of any of the terms or provisions of this Agreement or any
other agreement between Executive, on one hand, and the Company, on the other
hand, on the part of Executive to be observed or performed, which failure or
breach is not cured within ten (10) days after receipt of written notice thereof
by the Executive from the Company, (iii) Executive’s knowing and willful neglect
or refusal for any reason to attend to the Executive’s material duties and
responsibilities under this Agreement which such conduct is not cured within
fifteen (15) days after receipt of written notice thereof by Executive from the
Company; (iv) any criminal liability of the Company which was substantially
caused by the conduct of the Executive; (v) the Executive’s conviction by, or
entry of a plea of guilty or nolo contendere in, a court of competent
jurisdiction of an act of fraud, embezzlement or willful breach of fiduciary
duty to the Company, or any crime constituting a felony.

 

8

 

 

  b) Definition of “Good Reason.” For purposes of this Agreement, the term “Good
Reason” for the Executive to terminate his employment hereunder shall mean the
occurrence of any of the following events without the Executive’s consent: (i) a
material and continuing diminution in the Executive’s authority, duties or
responsibilities under this Agreement relative to his authority, duties or
responsibilities in effect immediately prior to such reduction; (ii) a material
diminution by the Company of the Executive’s base salary as initially set forth
herein or as the same may be increased from time to time; or (iii) any other
action or inaction that constitutes a material breach by the Company or any
successor or Affiliate of its obligations to the Executive under this Agreement;
provided, however, that such termination by the Executive shall only be deemed
for Good Reason only if: (x) the Executive gives the Company written notice of
the intent to terminate for Good Reason within forty-five (45) days following
the first occurrence of the condition(s) that the Executive believes constitutes
Good Reason, which notice shall describe such condition(s); (y) the Company
fails to remedy such condition(s) within thirty (30) days following receipt of
the written notice (the “Cure Period”); and (z) the Executive terminates his
employment within thirty (30) days following the end of the Cure Period.      
9. Miscellaneous.         a) This Agreement shall be governed by and construed
in accordance with the laws of the State of New York applicable to agreements
made and to be performed in that state, without regard or reference to its
principles of conflicts of laws. This Agreement shall be construed and
interpreted without regard to any presumption against the party causing this
Agreement to be drafted. Each of the parties unconditionally and irrevocably
consents to the exclusive jurisdiction of the courts of the State of New York,
or the United States District Court for the Southern District of New York, with
respect to any non-arbitrable claim, suit, action or proceeding arising out of
or relating to this Agreement and with respect to any action to enforce the
terms of the arbitration clause herein. Each of the parties unconditionally and
irrevocably waives any right to contest the venue of said courts or to claim
that said courts constitute an inconvenient forum. Each of the parties
unconditionally and irrevocably waives the right to a trial by jury in any
action, suit or proceeding arising out of or relating to this Agreement.

 

9

 

 

  b) This Agreement may be executed in any number of counterparts, each of which
shall be deemed to be original hereof, but all of which together shall
constitute one and the same instrument and facsimile signatures delivered by
e-mail transmission shall be treated as originals.         c) This Agreement is
intended for the sole and exclusive benefit of the parties hereto and their
respective heirs, executors, administrators, personal representatives,
successors, and permitted assigns, and no other person or entity shall have any
right to rely on this Agreement or to claim or derive any benefit here from
absent the express written consent of the party to be charged with such reliance
or benefit. For the avoidance of doubt, and notwithstanding anything to the
contrary contained herein, with respect to any and all earned but unpaid
bonuses, salary or any other forms of equity contemplated herein or any other
sums due to the Executive (whether through Executive’s performance or by
acceleration), in the event Executive dies before the Company has delivered any
such payments (or other forms of consideration, including vested options or any
other forms of equity) to Executive, the Company covenants and agrees that any
such payments or other forms of consideration (including vested options and
equity) shall be paid and delivered to Executive’s heirs, executives,
administrators, personal representatives, successors, and permitted assigns as
the case may be.         d) This Agreement may not be orally modified. This
Agreement can be modified only by a written document, signed by Executive and
the Company.         e) The parties acknowledge that they have not relied on any
representation, promise, or agreement of any kind, oral or written, made to
either of them in connection with their decisions to accept this Agreement,
except for those set forth in this Agreement.         f) This Agreement contains
the entire agreement of the parties hereto concerning the subject matter
contained herein and supersedes any other prior written, or oral, agreements
between them. There are no representations, agreements, arrangements or
understandings between the parties hereto concerning the subject matter of this
Agreement, whether oral or written, which are not fully expressed or referenced
in the Agreements, and no unexecuted drafts of this Agreement or any notes,
memoranda or other writings pertaining hereto shall be used to interpret any of
the provisions of this Agreement.         g) The Executive represents and
warrants that the Executive has read this Agreement and understands that this is
an important legal document. The Executive hereby represents and warrants that
the Executive has been advised of his right to seek independent legal counsel in
connection with the negotiation and execution of this Agreement and that the
Executive has either retained and has been represented by such legal counsel or
has knowingly and voluntarily waived his right to such legal counsel and desires
to enter into this Agreement without the benefit of independent legal
representation

 

[Signature Page Follows]

 

10

 

 

IN WITNESS WHEREOF, the Parties have set their hands hereto on the date first
above written:

 

DOCUMENT SECURITY SYSTEMS, INC.       /s/ Heng Fai Ambrose Chan   11/13/2020
(Signature)   (Date)       Chairman     (Title)           Heng Fai Ambrose Chan
    (Print name)           EXECUTIVE       /s/ Frank Heuszel   10/26/2020
(Signature)   (Date)       Frank Heuszel     (Print name)    

 

11

 

 

EXHIBIT A

RELEASE AND WAIVER OF CLAIMS

 

In consideration of the payments and other benefits set forth in the Employment
Agreement made effective as of ___ , ___ (the “Employment Agreement”), to which
this form is attached, I, ___________________, hereby furnish Document Security
Systems, Inc. (the “Company”), with the following release and waiver (this
“Release”). Any capitalized term used but not defined in this Release will have
the meaning ascribed to such term in the Employment Agreement.

 

In exchange for the consideration provided to me by Section 2 of the Employment
Agreement that I am not otherwise entitled to receive, I hereby generally and
completely release the Company and its Affiliates and their respective
directors, officers, employees, shareholders, partners, agents, attorneys,
representatives, insurers, predecessors, successors and assigns from any and all
claims, liabilities and obligations, both known and unknown, that arise out of
or are in any way related to events, acts, conduct, or omissions occurring prior
to my signing this Release, except claims that the law does not permit me to
waive by signing this Release. This general release includes, but is not limited
to: (1) all claims arising out of or in any way related to my employment with
the Company or the termination of that employment; (2) all claims related to my
compensation or benefits from the Company, including salary, bonuses,
commissions, vacation pay, expense reimbursements, severance pay, fringe
benefits, stock, stock options, or any other ownership interests in the Company;
(3) all claims for breach of contract, wrongful termination, and breach of the
implied covenant of good faith and fair dealing; (4) all tort claims, including
claims for fraud, defamation, emotional distress, and discharge in violation of
public policy; and (5) all foreign, federal, state, and local statutory claims,
including claims for discrimination, harassment, retaliation, attorneys’ fees,
or other claims arising under the federal Civil Rights Act of 1964 (as amended),
the federal Americans with Disabilities Act of 1990, the Federal Age
Discrimination in Employment Act of 1967 (as amended) (“ADEA”), the California
Fair Employment and Housing Act or any comparable Canadian statute.

 

Notwithstanding the foregoing, nothing in this Release shall constitute a
release by me of any claims or damages based on any right I may have to enforce
the Company’s executory obligations under the Employment Agreement, or my
eligibility for indemnification under applicable law, Company governance
documents or under any applicable insurance policy with respect to my liability
as an employee or officer of the Company, or my rights pursuant to my stock
awards (including any stock options, restricted stock or other awards granted to
me by Parent) pursuant to their terms.

 

I acknowledge that, among other rights, I am waiving and releasing any rights I
may have under ADEA, that this Release is knowing and voluntary, and that the
consideration given for this Release is in addition to anything of value to
which I was already entitled as an executive of the Company. If I am 40 years of
age or older upon execution of this Release, I further acknowledge that I have
been advised, as required by the Older Workers Benefit Protection Act, that: (a)
the release and waiver granted herein does not relate to claims under the ADEA
which may arise after this Release is executed; (b) I should consult with an
attorney prior to executing this Release; (c) I have twenty-one (21) days from
the date of termination of my employment with the Company in which to consider
this Release (although I may choose voluntarily to execute this Release
earlier); (d) I have seven (7) days following the execution of this Release to
revoke my consent to this Release; and (e) this Release shall not be effective
until the seven (7) day revocation period has expired.

 

12

 

 



I acknowledge my continuing obligations under my Employment Agreement with the
Company. Pursuant to my Employment Agreement, I understand that among other
things, I must not use or disclose any confidential or proprietary information
of the Company or its Affiliates and I must promptly return all property and
documents (including all embodiments of proprietary information) of the Company
and its Affiliates and all copies thereof in my possession or control. I
understand and agree that my right to the payments I am receiving in exchange
for my agreement to the terms of this Release is contingent upon my continued
compliance with my Employment Agreement.

 

This Release covers both claims that I know about or suspect, as well as those I
do not know about or suspect. I expressly waive all rights afforded by any
statute that limits the effect of a release with respect to unknown and
unsuspected claims, including, without limitation, § 1542 of the Civil Code of
the State of California, and any other similar foreign, state, provincial or
local laws, which states as follows:

 

“A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH
IF KNOWN BY HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH
THE DEBTOR.”

 

This Release constitutes the complete, final and exclusive embodiment of the
entire agreement between the Company and me with regard to the subject matter
hereof. I am not relying on any promise or representation by or on behalf of the
Company that is not expressly stated herein. This Release may only be modified
by a writing signed by both me and a duly authorized officer of the Company.

 

Date:     By:           [NAME OF EMPLOYEE]

 

13

 

 